Citation Nr: 1420434	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-18 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Whether new and material evidence has been obtained to reopen a claim of service connection for a left ankle disability.

2.  Entitlement to service connection or a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from September 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.

The Veteran testified before the undersigned at an October 2013 Travel Board hearing before the Board held at the San Antonio, Texas, RO.  The transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system did not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  A February 2002 RO rating decision denied the Veteran's claims for entitlement to service connection for a left ankle disorder.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the denial in February 2002 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim of a left ankle disorder.

3.  Granting the benefit of the doubt to the Veteran, the currently demonstrated left ankle disorder is related to the Veteran's active duty service.
CONCLUSIONS OF LAW

1.  The February 2002 RO rating decision which denied service connection for a left ankle disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received, and the claim of entitlement to service connection for a left ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for the establishment of service connection for a left ankle disorder is approximated.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The petition to reopen the claim of entitlement to service connection for a left ankle disorder has been granted, as discussed below.  Therefore, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, given the favorable disposition of the claim for service connection for a left ankle disorder, the Board finds that all notification and development actions needed to fairly adjudicate this claim has also been accomplished.


New and Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002). However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

The Veteran's initial claim of entitlement to service connection for a left ankle disorder was denied by a RO rating decision dated April 1980.  The basis for the denial was that the Veteran's in-service ankle injury was resolved at the time of separation with no residuals.  The Veteran did not appeal this decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2013).  The Veteran sought to reopen the claim in October 2001, the claim was denied reopen in a February 2002 rating decision because there was no new and material evidence.  The Veteran did not appeal this decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2013).

The Veteran filed a claim to reopen in January 2009.  The evidence added to the record since the February 2002 denial including a February 2010 VA examination, and various statements, including testimony at the October 2013 Travel Board hearing, with the Veteran asserting that he has had left ankle pain, swelling, and edema since his active duty service.  The Board finds that this evidence is both new and material.  Therefore, the claim is reopened.  

Service Connection

The Veteran's contentions are consistent with the general circumstances of his military service and the current medical evidence is at least in equipoise as to whether the Veteran's current left ankle disorder is attributable to service.  The Board will therefore grant service connection for a left ankle disorder. 38 C.F.R. 
§ 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability ; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).  As arthritis is a chronic disease under § 3.309(a), the Court finds as a matter of law that continuity of symptomatology may serve in lieu of medical nexus.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Veteran's service treatment records indicated that both his April 1975 entrance examination and his August 1979 exit examination listed his lower extremities as normal.  There were, however, multiple complaints regarding left ankle injuries during his active duty including July 1977, May 1978, and November 1978.  The records indicated that the Veteran complained of pain, swelling, and edema in his left ankle as a result of marching.  

The Veteran was afforded a VA examination in February 2010.  The examiner noted that the Veteran had pain, stiffness, weakness, warmth, swelling, and tenderness in his left ankle that affected the motion of the joint.  X-rays taken in conjunction with the examination revealed no significant abnormalities.  The examiner determined that the Veteran's left ankle disorder was not caused by or the result of an in-service injury noting that the Veteran had a normal left ankle during a November 1978 in-service examination.  

The Veteran stated at his October 2013 VA Travel Board hearing that he has had pain, swelling, and edema in his left ankle since service.  He further stated that his left ankle condition affects his ability to do his job as a truck driver.

The Veteran is competent to report continuous symptomatology since service, including pain, swelling, and edema in his left ankle.  Post service VA treatment records also show multiple complaints of pain, edema, and swelling of the left ankle. 

Because the evidence is at least in equipoise as to all required elements for a finding of service connection, the Board finds that the criteria for service connection for a left ankle disorder are approximated.

ORDER

New and material evidence having been received; the claim of entitlement to service connection for a left ankle disorder is reopened.

Service connection for a left ankle disorder is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


